The plaintiff, a religious and benevolent society, incorporated under the laws of this state, brought this suit against fifteen individuals, as trespassers on the church property belonging to the corporation. The plaintiff appeared by and through its board of trustees, duly authorized by a resolution to bring the suit. The prayer of the petition was that the plaintiff society should be recognized as the owner of the property and maintained in its possession thereof. The defendants, answering the petition, denied every allegation, and prayed merely that the suit should be dismissed. On the trial of the case, they undertook to prove that they constituted the board of trustees of the society; but the attorneys for the plaintiff objected to the evidence, and the court sustained the objection, on the ground that no such plea was made in the defendants' answer to the suit. The court gave judgment in favor of the plaintiff, recognizing the plaintiff's ownership and right of possession and administration of the property, and forbidding the defendants, individually, to interfere with the plaintiff's possession or administration of the property.
It is not disputed that the plaintiff society owns the church property. The ownership *Page 1135 
was proven by the offering of the title deeds in evidence. The authority of the board of trustees, named in the petition, to bring the suit, was proven by the offering of the resolution in evidence. The judge's ruling that the defendants, who were sued as individuals, and who did not plead that they represented the plaintiff society, could not introduce proof that they constituted the board of trustees of the society, and, as such, had the right to take possession of its property, was correct.
The judgment is affirmed.